Citation Nr: 0804292	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  01-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as cervical myelomalacia with right hemi-
body sensory and mild motor deficits.  

2.  Entitlement to an increased rating for service-connected 
Grave's disease, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
degenerative disc disease (DDD) and osteoporosis of the 
lumbar spine, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
Crohn's disease, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for service-connected 
atrial septic defect with right bundle branch with pulmonary 
hypertension, currently evaluated as 30 percent disabling.  

6.  Entitlement to an increased rating for service-connected 
recurrent right ankle sprains, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an effective date prior to March 1, 2004 
for the award of a 10 percent disability rating for recurrent 
right ankle sprains.  

8.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to August 
1996.  

The appeal concerning the claims for entitlement to increased 
ratings for service-connected atrial septic defect with right 
bundle branch with pulmonary hypertension, recurrent right 
ankle sprains, and Crohn's disease, as well as the claim for 
entitlement to an effective date prior to March 1, 2004 for 
the award of a 10 percent disability rating for recurrent 
right ankle sprains, comes before the Board of Veterans' 
Appeals (Board) from a March 2007 Memorandum Decision of the 
U.S. Court of Appeals for Veterans Claims (Court).  

In a September 2005 decision, the Board denied entitlement to 
increased ratings for service-connected atrial septic defect 
with right bundle branch with pulmonary hypertension, 
recurrent right ankle sprains, and Crohn's disease, and 
entitlement to an effective date prior to March 1, 2004 for 
the award of a 10 percent disability rating for recurrent 
right ankle sprains.  The veteran appealed the Board's 
decision to the Court.  

The March 2007 Memorandum Decision issued by the Court set 
aside that part of the Board's September 2005 decision 
concerning these claims and remanded the issues for further 
adjudication.  In pertinent part, the Court found that a 
remand was warranted because the Board's failure to discuss 
missing Social Security Administration (SSA) records and the 
adequacy of the VA medical examinations potentially impacted 
all matters on appeal.  The Board notes that since the 
issuance of the March 2007 Memorandum Decision, a voluminous 
amount of SSA records have been obtained and associated with 
the claims folder, rendering that portion of the Memorandum 
Decision moot.  

As for the remaining claims, a January 2000 rating decision 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for a cervical 
spine disorder and granted service connection for DDD and 
osteoporosis of the lumbar spine with a 10 percent disability 
rating effective September 1999.  The veteran perfected an 
appeal as to the issue of service connection for a cervical 
spine disability.

A June 2000 rating decision denied a claim for increased 
rating for atrial septic defect with right bundle branch.  
The veteran perfected an appeal as to this issue.  The RO 
subsequently granted an increase to 30 percent, effective 
January 1998.  See November 2000 rating decision.  Despite 
the increased rating granted by the RO, the veteran's appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Consequently, the matter of an increased 
rating remains in appellate status.  The Board also notes 
that the issue was subsequently re-styled as atrial septic 
defect with right bundle branch with pulmonary hypertension 
in a December 2003 rating decision.  

In a February 2003 rating decision, the denial of a cervical 
spine disability, characterized as cervical myelomalacia with 
right hemi-body sensory and mild motor defects, was confirmed 
and continued.  The veteran indicated that he was continuing 
his appeal as to the issue of service connection for a 
cervical spine disability.

In a November 2004 rating decision, an increased rating of 10 
percent was granted for recurrent right ankle sprains, 
effective March 2004; increased ratings for Grave's disease, 
Crohn's disease, and DDD and osteoporosis of the lumbar 
spine, as well as entitlement to a TDIU, were denied.  The 
veteran perfected an appeal as to these issues.

The Board remanded the issues of entitlement to service 
connection for a cervical spine disorder and entitlement to 
increased ratings for Grave's disease and DDD and 
osteoporosis of the lumbar spine to the RO via the Appeals 
Management Center (AMC) in Washington, DC in September 2005 
to schedule an appropriate VA examination.  All required 
development has been completed and the veteran's claims are 
properly before the Board at this time.

The issues of entitlement to increased ratings for service-
connected Crohn's disease, atrial septic defect with right 
bundle branch with pulmonary hypertension, and recurrent 
right ankle sprains, the issue of entitlement to an effective 
date prior to March 1, 2004 for the award of a 10 percent 
disability rating for recurrent right ankle sprains, and the 
issue of entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC.


FINDINGS OF FACT

1.  The veteran's cervical spine disorder, diagnosed as 
episodic cervical spine strain secondary to mild DDD of the 
cervical spine at C3-C4 with secondary mild spinal canal 
stenosis and status post cervical spine fusion with bone 
graft, is not etiologically related to active service.  

2.  The veteran suffers from residuals of Grave's disease 
with secondary, stable hypothyroidism, but there is no 
evidence of complications to include muscular weakness, 
mental disturbance, or weight gain.  

3.  The veteran's lumbar spine disability is manifested by 
pain, lack of endurance, stiffness, and slight limitation of 
motion, but there is no evidence of incapacitating episodes, 
evidence of forward flexion of the thoracolumbar spine 
limited to 60 degrees, evidence that the combined range of 
motion of the thoracolumbar spine is less than 120 degrees, 
or evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for a rating in excess of 30 percent for 
service-connected Grave's disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Codes 7900, 7903 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected DDD and osteoporosis of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has a cervical spine disorder as 
a result of active service, to include his military 
occupation as a tank crew member.  He reports being 
frequently thrown and bounced around due to traveling on 
rough terrain during field exercises.  The veteran asserts 
that he was unable to seek treatment during service, but 
indicates that he experienced weakness of the right side and 
upper extremities since being on active duty.  He reports 
undergoing surgery to fuse portions of his anterior cervical 
spine (C3 and C4) in April 1999 and indicates that the 
disorder has been diagnosed as cervical myelomalacia with 
right hemi-body sensory and mild motor deficits.  The veteran 
asserts that this condition has been present since service 
but that it took some time for a clear diagnosis to be made.  
See VA Forms 21-4138 dated September 1999 and March 2003; 
March 2000 statement in support of claim; October 2003 VA 
Form 9.

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, any neck problems.  In 
October 1985, the veteran was seen with complaint of left leg 
numbness times three hours.  At the time he was seen, he was 
also complaining of decreased sensation in the left medial 
ankle and lower leg.  He denied trauma.  The assessment made 
was possible tendonitis with local irritation versus early 
neuropathy; pattern does not fit common peroneal nerve 
paralysis.  The veteran was subsequently seen with complaint 
of left ankle numbness times ten days.  The impression made 
was of peripheral neuropathy - undetermined etiology; a 
neurology consultation for electromyography (EMG) studies was 
suggested.  See emergency care and treatment records.  There 
is no indication an EMG was conducted.  At the time of his 
separation from service, the veteran denied swollen or 
painful joints and arthritis, rheumatism or bursitis.  
Clinical evaluation of his head, face, neck and scalp was 
abnormal but clarified as related to thyroid enlargement that 
was under treatment.  There is no reference to any complaints 
of neck pain or problems.  See May 1996 reports of medical 
history and examination.  

Post-service medical evidence of record reveals that in 
October 1998, the veteran sought treatment for numbness in 
his right side, including his arm, with symptoms beginning 
six or seven months ago.  The assessment was possible 
demyelinating disease.  In November 1998, the veteran gave a 
history of right-sided numbness for one year.

In January and March 1999, the veteran was seen with 
complaint of numbness and tingling in his right lower and 
upper extremities times one year.  He denied pain in either 
the upper or lower extremity and also denied any neck pain.  
A magnetic resonance imaging (MRI) of the cervical spine was 
noted as showing C3-4 herniated nucleus pulposus (HNP) with 
central stenosis and abnormal cord signal and neuroforaminal 
narrowing.  See January 25, 1999, March 1, 1999, and March 
30, 1999 VA medical records.  The veteran thereafter 
underwent a C3-C4 anterior cervical diskectomy infusion using 
right iliac crest bone graft.  See April 1999 discharge 
summary.  X-ray of the veteran's cervical spine taken after 
the surgery revealed apparent fusion of the disc level of C3-
4; overall alignment of the associated vertebral segments was 
anatomic.  Mild hypertrophic reactive changes were seen 
anteriorly at the 5/6 levels; no disc space narrowing was 
identified.  See April 1999 radiographic report.  A June 1999 
x-ray showed findings of essentially satisfactory progress in 
alignment and appearance at the bone graft site at C3-4; 
anterior soft tissues were normal and hypertrophic changes at 
C5-6 level were unchanged.  A MRI conducted in August 1999 
showed the vertebral bodies were normal in height, alignment, 
and signal intensity except for fibrovascular degenerative 
changes at C3-4, the level of prior anterior cervical 
discectomy with iliac-crest bone fusion.  

The veteran underwent a VA compensation and pension (C&P) 
miscellaneous neurological disorders examination in January 
2003, at which time his claims folder was reviewed.  The 
veteran indicated that he had not had any development of 
further symptoms since his April 1999 surgery, though he 
still had some altered sensation of the right side of his 
body and some neck pain.  Physical examination of the 
veteran's head and neck revealed no acute pain to motion or 
palpation.  The examiner noted that no particular tests were 
felt necessary on the basis of the examination and noted the 
August 1999 MRI report.  The veteran was diagnosed with 
cervical myelomalacia with right hemi-body sensory and mild 
motor deficits; and status post C3-C4 anterior cervical 
diskectomy with fusion using right iliac crest bone graft.  
No opinion regarding etiology was provided.  

The veteran underwent a VA C&P spine examination in October 
2006, at which time the examiner reported extensive review of 
his claims folder.  The veteran reported that he began having 
problems with his neck around the year 2001, when he was in a 
routine examination for evaluation of his permanent numbness 
to the right side of his body.  He indicated that his primary 
care physician found on MRI that he had some disk bulges with 
associated impinged nerve for which he underwent a 
laminectomy of the cervical spine with fusion and bone graft, 
performed in the year 2002.  The veteran reported that since 
then, his cervical spine condition had worsened.  He 
complained of pain to his neck that was only associated with 
flare-ups that could happen any time and were unrelated to 
any specific activity.  The veteran described this pain as 
severe in intensity, usually lasting about one hour and 
relieved with heating pads and stretching exercises.  The 
veteran indicated that this pain did not usually radiate to 
any part of his body and did not cause any lack of endurance 
but was associated with occasional stiffness and fatigue.  He 
denied receiving any current medical treatment for the 
condition or wearing a neck collar.  

Physical examination of the veteran's neck revealed that it 
was supple with no jugular venous distension, bruits or 
lymphadenopathy.  There was no tenderness to deep palpation 
or muscle spasm noticed on the posterior aspect of the 
veteran's neck.  On radiological examination, the seventh 
vertebra appeared normally aligned and no fracture was 
appreciated.  Soft tissue swelling was identified and fusion 
of the C3-C4 vertebrae appeared similar to the prior 
examination.  There was gross preservation of the disk height 
with moderate spur formation of C4-C5 and C5-C6 anteriorly, 
as well as moderate bony wall narrowing of the left and mild 
bony narrowing of the right C3-C4 neural foramen, similar to 
the prior study.  A final impression of stable partial fusion 
of C3-C4 with neural foraminal bony narrowing, bilaterally, 
was made.  

The veteran was diagnosed with episodic cervical spine strain 
secondary to mild DDD of the cervical spine at the level of 
C3-C4 with secondary mild spinal canal stenosis with no 
evidence of radiculopathy and status post cervical spine 
fusion with bone graft.  The examiner reported that a review 
of the veteran's claims folder revealed that he never 
complained about his neck while on active duty and that many 
of his complaints related to his lumbar spine.  The examiner 
also indicated that the October 1985 findings of possible 
neuropathy of the right lower extremity had no relationship 
to the cervical spine condition.  The examiner reported that 
the veteran's cervical spine condition was not related to his 
military service because there is no evidence in the record 
that the veteran complained about his cervical spine during 
service.  

The evidence of record does not support the veteran's claim 
for service connection for a cervical spine disorder.  As an 
initial matter, there is no evidence of a chronic cervical 
spine condition during service.  In addition, it was not 
until more than one year after his discharge from service 
that any problem related to his neck was found and treated, 
and there is no evidence of arthritis in the cervical spine 
within one year of the veteran's separation from service.  
See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Moreover, the veteran's statements that he experienced 
symptomatology associated with his neck since active service 
are not credible.  As discussed above, the service medical 
records show no complaints or findings pertaining to the 
veteran's neck.  Though he reported several problems on 
separation examination in May 1996, he made no mention of his 
neck; nor were any abnormal findings reported with respect to 
his cervical spine.  The veteran did not receive post-service 
treatment related to his cervical spine until January 1999, 
at which time he reported right-sided numbness for one year, 
which places the onset of his symptoms more than one year 
after his separation from service (or at the earliest in 
November 1997, based upon the November 1998 VA treatment 
record, which is still more than one year after service).  
These statements made in conjunction with receiving treatment 
are found to be credible and carry more weight than the 
veteran's statements made in conjunction with his claim for 
compensation.  VA treatment records dated within one year of 
the veteran's separation from service are of record; however, 
the only complaints and abnormal findings shown within this 
time period were related to his lumbar spine, for which he is 
already service connected.  See VA treatment record dated 
December 19, 1996; VA X-ray report, dated March 31, 1997.

Lastly, there is no medical evidence showing that the 
veteran's current cervical spine disorder is a result of 
service.  In fact, the October 2006 VA examiner found that in 
the absence of evidence the veteran complained of neck 
problems during service, his cervical spine condition is not 
related to his military service, and that the October 1985 
findings of possible neuropathy of the right lower extremity 
had no relationship to the current cervical spine condition.  
In the absence of such evidence, service connection is not 
warranted and the claim must be denied.  38 C.F.R. § 3.303 
(2007).  The preponderance of the evidence is against the 
veteran's claim for service connection for a cervical spine 
disorder.  

II.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, No. 05-2424, 2007 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  

Grave's disease

Service connection for Grave's disease was granted with a 30 
percent evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7900, effective August 19, 1996.  See November 1996 
rating decision.  The veteran has appealed the November 2004 
rating decision that continued the 30 percent evaluation 
assigned for this disability.  

Diagnostic Code 7900 provides the rating criteria for 
hyperthyroidism.  Ratings in excess of 30 percent are 
provided for emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure 
(60 percent) and thyroid enlargement, tachycardia, eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms (100 percent).  

The Board noted in the remand portion of its September 2005 
decision that the veteran has hypothyroidism rather than 
hyperthyroidism and that, as such, he should be rated under 
Diagnostic Code 7903 for hypothyroidism.  This suggested 
change, however, has not been reflected in any subsequent 
rating decision.  As such, the Board will consider both 
diagnostic codes in determining whether an increased rating 
is warranted for Grave's disease.  

Under Diagnostic Code 7903, ratings in excess of 30 percent 
are provided for hypothyroidism productive of muscular 
weakness, mental disturbance, and weight gain (60 percent) 
and hypothyroidism involving cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness (100 percent).  

VA treatment records reveal that the veteran was seen in June 
2004, during which an examination of his head, eyes, ears, 
nose and throat (HEENT) revealed thyroid enlargement.  No 
nodule was felt, however, and the assessment made was 
suppressed thyroid-secreting hormone (TSH).  See medical 
follow-up note.  The veteran thereafter underwent a thyroid 
test, which reported that the right lobe measured 2.61 by 
1.59 by 1.21 centimeters, the left lobe measured 2.13 by .98 
by 1.09 centimeters, and the isthmus measured .23 centimeters 
in width.  The echotexture of the thyroid throughout was 
rather heterogeneous, but no nodules were seen.  The 
impression made was essentially normal exam and an assessment 
of hypothyroidism was made.  See July 2004 addendum.  

The veteran underwent a VA C&P examination in September 2004 
in part to evaluate his service-connected Grave's disease.  
The veteran reported that his condition had been the same and 
asymptomatic since he underwent in-service surgery in 1995, 
though he had been prescribed medication.  Physical 
examination of the veteran's neck revealed that it was supple 
without jugular vein distension or bruits.  The thyroid was 
not palpable.  The examiner reported that a thyroid profile 
performed in August 2004 showed mildly low TSH and mildly 
elevated thyroxine (T4).  A June 2004 ultrasound of the 
thyroid revealed an essentially normal exam.  The veteran was 
diagnosed with Grave's disease in remission with secondary, 
stable hypothyroidism.  

The veteran underwent a second VA C&P examination in October 
2006, which was conducted by the same examiner who performed 
the September 2004 exam.  The VA examiner reported conducting 
an extensive review of the veteran's claims folder.  The 
veteran reported that his hypothyroidism was very well 
controlled on medication, but he complained of some mental 
disturbance with occasional short term memory loss.  He 
denied any sluggishness or dementia due to his 
hypothyroidism.  The examiner noted that neurological 
symptoms (numbness of right side of body) and cardiovascular 
symptoms (heart condition; pacemaker; complete heart block; 
bradycardia) were not related to his Grave's disease.  The 
veteran denied any diarrhea but reported occasional abdominal 
pain and constipation, for which he had been prescribed 
medication.  He denied having any symptoms of pressure over 
the neck due to the thyroid, any episodes of cold or heat 
intolerance, or sleepiness.  The examiner reiterated that the 
veteran did not have any evidence of any mental sluggishness, 
muscular weakness, mental disturbances, dementia, slow 
thought process, or depression.  

Physical examination of the veteran's neck revealed that it 
was supple without jugular venous distension, bruits or 
lymphadenopathy; the thyroid was not palpable.  The examiner 
reported that testing in September 2006 showed his 
antinuclear antibody (ANA) level was negative; sedimentation 
rate, T4 and triiodothyronine (T3) levels, a chem-20, and his 
TSH level were all within normal limits.  The veteran was 
diagnosed with residuals of Grave's disease with secondary, 
stable hypothyroidism and no evidence of complications.  The 
examiner reported that the veteran's Grave's disease had been 
stable and that physical examination did not show any 
evidence of muscle weakness or of mental disturbance.  The 
veteran's weight had been stable and there was no 
cardiovascular involvement due to his hypothyroidism.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for service-connected Grave's 
disease.  As an initial matter, the veteran's Grave's disease 
has been determined to be in remission and stable, with 
secondary, stable hypothyroidism, but no evidence of 
complications.  As there is no finding of hyperthyroidism, a 
rating in excess of 30 percent is not for application under 
Diagnostic Code 7900.  Nor is a rating in excess of 30 
percent warranted under Diagnostic Code 7903, as there is no 
evidence the veteran's hypothyroidism produces muscular 
weakness, mental disturbance, and weight gain (60 percent 
rating) or cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness (100 percent rating).  In 
the absence of such evidence, an increased rating is not 
warranted and the claim must be denied.  The VA examiner in 
2006 specifically stated that there was no evidence of muscle 
weakness or of mental disturbance and that the veteran's 
weight had been stable.

The Board has also considered whether the veteran's service-
connected Grave's disease should be evaluated under 38 C.F.R. 
§ 3.321(b)(1) (2007).  This regulation stipulates that to 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The criterion for 
such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  

In this case, the evidence of record does not indicate that 
the veteran is frequently hospitalized for his service-
connected Grave's disease, nor is there objective evidence 
that this disability has caused marked interference with 
employment.  Though the evidence indicates that the veteran 
is not currently working, there is no indication that his 
non-employment is due to Grave's disease.  See VA C&P 
examination reports.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  


DDD and osteoporosis of the lumbar spine 

Service connection for DDD and osteoporosis of the lumbar 
spine was granted with a 10 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
30, 1999.  See January 2000 rating decision.  The veteran 
filed a claim for increased rating received in July 2004 and 
has appealed the denial issued in a November 2004 rating 
decision.  This rating decision also designated Diagnostic 
Code 5243 as the criteria for evaluating this disability.  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome (IDS) when 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  
These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51, 455 (Supplementary Information).  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2007).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides ratings in excess of 10 percent for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent).  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a (2007). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2007).

Under the criteria governing disabilities of the lumbar 
spine, IDS is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes.  
This formula provides ratings in excess of 10 percent 
disability for IDS with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months (20 percent); IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months (40 
percent); and for IDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
(60 percent).  38 C.F.R. § 4.71a (2007).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  See 38 C.F.R. § 4.71a, Note 
(1) (2007).  

During the September 2004 VA C&P examination, the veteran 
reported pain in his lower back only associated with flare-
ups.  These flare-ups occur once a month, usually for about 
one hour, and were described as moderate in nature.  The 
veteran denied any radiating pain, stiffness, fatigue, lack 
of endurance and any rectal or bladder problems and reported 
that his back pain did not affect his daily activities.  He 
indicated that he was not receiving any treatment for his 
back.  

Physical examination of the veteran's lower back revealed no 
pain to palpation in any aspect of the lumbar spine area and 
no muscle spasm.  Range of motion testing revealed forward 
flexion to 90 degrees with no pain or discomfort.  During 
repetitive flexion, there were no signs of fatigability or 
changes in the range of motion.  The examiner reported that 
it was his estimate that during acute flare-ups, there was 
about a 10 percent reduction in the veteran's flexion, but 
that it was impossible to give an exact degree.  The examiner 
estimated that the veteran would have mild functional 
impairment during acute flare-ups.  Backwards extension was 
to 30 degrees without pain or discomfort, bilateral lateral 
flexion was to 40 degrees without discomfort, and rotation 
was to 35 degrees without discomfort.  Bilateral straight leg 
test was negative, both patellar reflexes and ankle jerks 
were brisk, about 3/4, and there was some evidence of clonus 
on both ankle jerks.  Strength of the veteran's lower 
extremities was 5/5 and gross sensory deficit was noted 
basically in the lower right leg (secondary to neurological 
condition of right-sided numbness with no feeling on the 
right side of his body).  Left leg sensory testing was within 
normal limits, there was no gait abnormality, and the veteran 
was able to walk on his heels and toes without difficulty.  

The examiner reported that a lumbosacral spine series 
conducted in September 2004 demonstrated compression 
deformity of the vertebral bodies of T12, T11 and L1 and to a 
lesser extent of L2, as well as a small defect in both 
superior end plates of L3.  These changes are most likely 
secondary to old trauma.  There was also narrowing of L2-L3 
and L5-S1 intervertebral space consistent with the presence 
of DDD.  There was no evidence of spondylolysis or listhesis 
and spinous processes and the sacroiliacs appeared normal.  
The veteran was diagnosed with symptomatic degenerative 
disease of the thoracic and lumbar spine at T11-12, L1-2, L2-
3 and L5-S1, with no evidence of radiculopathy.  

During the October 2006 VA C&P examination, the veteran 
reported pain with flare-ups that occur at least twice a 
month, usually lasting for 30 minutes.  He described the pain 
as severe in intensity, but denied that it radiates or that 
he had any fatigue or rectal or bladder problems.  The 
veteran did indicate that he had some minor lack of endurance 
and stiffness.  He denied using a back brace or cane and 
indicated that the condition did not really affect his daily 
activities.  The veteran also denied any periods of 
incapacitation in the last 12 months due to his back.  

Physical examination of the veteran's lumbar spine revealed 
no muscle spasm or tenderness.  Forward flexion was to 95 
degrees, backward extension was to 30 degrees, bilateral 
lateral flexion was to 30 degrees and rotation was to 35 
degrees.  Only discomfort was noted with movement.  During 
repetitive flexion, there were no signs of fatigability or 
changes in the range or motion.  The examiner estimated that 
during periods of acute flare-up and repetitive use, the 
total functional loss will be equated to flexion limited to 
80 degrees, but that it was impossible to give an exact 
degree.  The examiner also estimated that the functional 
impairment would be mild and that he would have mild 
functional limitation at the end of the use due to repetitive 
use, which would be manifested by pain.  There was no gait 
abnormality and the veteran was able to walk on his heels and 
toes without difficulty.  Neurological examination revealed 
that patellar reflexes of the bilateral lower extremities 
were brisk, 3/4, and bilateral ankle jerks were normal, 2/4.  
Strength was 5/5 bilaterally in the upper and lower 
extremities, though there was some subjective decreased 
sensory deficit noticed in his right upper and lower 
extremities without specific dermatomal distribution.  Even 
so, strength was within normal limits.  

The examiner reported that an October 2006 lumbar spine 
series showed mild scoliosis with convexity to the left, 
spina bifida occulta at S1, and spurring from T12 to S1.  Two 
to three discs showed some narrowing and there was some 
minimal narrowing at L3-4.  Mild ostephytic changes at L4-5 
and L5-6 were noted and metallic suture material was seen to 
the right at the L4-5 level.  Wedge shaped change of T12 and 
to a lesser extent involving L1 was reported.  Old trauma was 
thought to account for the changes of T12 and L1.  The 
examiner also reported that a CT scan of the lumbar spine, 
also conducted in October 2006, contained an impression of 
severe chronic changes in the lumbar spine; diffuse disc 
bulging at L2-L3 and L3-L4; central ostephyte and central 
disc protrusion at L5-S1; and severe degenerative changes in 
the facet joints at L3-L4, L4-L5 and L5-S1.  The veteran was 
diagnosed with episodic low back strain secondary to severe 
DDD of the lumbar spine with no evidence of radiculopathy.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected DDD and 
osteoporosis of the lumbar spine under either the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating IDS Based on Incapacitating Episodes.  The 
Board acknowledges that the veteran was granted benefits by 
the SSA in part due to a primary diagnosis of disorders of 
the back (discogenic and degenerative).  See September 2006 
Form SSA-831 and SSA decision.  A higher rating is not 
warranted, however, as there is no evidence that forward 
flexion of the veteran's thoracolumbar spine is limited to 60 
degrees, that the combined range of motion of the 
thoracolumbar spine is less than 120 degrees, or any evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Nor is there 
evidence that the veteran has incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  See VA C&P examination reports 
dated September 2004 and October 2006.  While there was mild 
scoliosis in October 2006, there was no muscle spasm and no 
evidence of guarding.  Forward flexion was at worst limited 
to 80 degrees during periods of acute flare-up and repetitive 
use.  In October 2006, the veteran specifically denied any 
periods of incapacitation in the last 12 months due to his 
back.  

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Note (1) (2007).  The veteran, 
however, has consistently denied any radiating pain or rectal 
or bladder problems.  Moreover, the VA examiners have 
explicitly found no evidence of radiculopathy.  See VA C&P 
examination reports dated September 2004 and October 2006.  
As the record does not contain a diagnosis related to 
neurological abnormality, the evidence of record does not 
support the assignment of a separate rating.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the September 2004 VA examination, the examiner 
reported that there was no pain, discomfort, signs of 
fatigability or changes in the range of motion during 
testing.  The examiner also reported that the veteran would 
have an estimated 10 percent reduction in flexion during 
acute flare-ups and described this functional impairment as 
mild.  During the October 2006 VA examination, only 
discomfort was noted with range of motion testing and there 
were no signs of fatigability or changes in the range or 
motion.  The examiner estimated that during periods of acute 
flare-up and repetitive use, the total functional loss will 
equal flexion limited to 80 degrees.  The examiner also 
estimated that the functional impairment would be mild and 
that the veteran would have mild functional limitation at the 
end of the use due to repetitive use, which would be 
manifested by pain.  Although the Board recognizes the 
limitation of function noted on VA examination, it finds a 
rating in excess of 10 percent is not warranted under 
38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set 
forth in DeLuca because even with the estimated limitation of 
flexion to 80 degrees, the veteran would not meet the 
criteria for the next higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  

Lastly, the Board has considered whether the veteran's 
service-connected DDD and osteoporosis of the lumbar spine 
should be evaluated under 38 C.F.R. § 3.321(b)(1) (2007).  In 
this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
lumbar spine disability.  In addition, though the Board 
acknowledges that the veteran is not currently working and 
that he is in receipt of benefits from SSA in part due to 
this lumbar spine disability, there is no evidence of record 
to support a finding that DDD and osteoporosis of the lumbar 
spine results in an exceptional or unusual disability 
picture.  There is no evidence which suggests that, even when 
considering his limitations and exacerbations, that some 
factor exists which takes his case outside the realm of the 
usual so as to render impracticable his 10 percent schedular 
rating.  His 10 percent rating contemplates loss of working 
time due to exacerbations, see 38 C.F.R. § 4.1, and he has 
not required any recent hospitalizations due to his service-
connected disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
January 2000 rating decision that denied his claim for 
entitlement to service connection for a cervical spine 
disorder.  This claim was filed before the current section 
5103(a) notice requirement became effective in November 2000.  
Moreover, this claim was remanded in September 2005 in order 
to effect compliance with the duties to notify and assist.  
In addition, prior to the issuance of the February 2003 
rating decision that confirmed and continued the denial, the 
veteran was advised of the evidence necessary to substantiate 
a claim for service connection and of his and VA's respective 
duties in obtaining evidence.  He was also asked to send the 
necessary evidence as soon as possible, which includes any 
evidence in his possession.  See October 2002 letter.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  

Prior to the issuance of the November 2004 rating decision 
that denied the veteran's claims for increased ratings for 
Grave's disease and DDD and osteoporosis of the lumbar spine, 
he was advised of the evidence necessary to substantiate a 
claim for increased rating and of his and VA's respective 
duties in obtaining evidence.  He was told he may submit 
evidence showing that his disabilities had increased in 
severity, including statements from doctors, dates of 
examinations and tests, statements from individuals as to 
their personal observations, and his own statements 
describing the frequency an severity of his symptoms.  He was 
also asked to send any evidence in his possession that 
pertains to the claims.  See July 2004 letter.  The veteran 
was also provided notice of the appropriate disability rating 
and effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See August 2007 letter.  This letter provided additional 
information about evidence considered by VA in determining 
disability ratings and examples of evidence that the veteran 
should notify VA about or submit.  See Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  The 
veteran did not respond to the August 2007 letter.  
Additionally, an April 21, 2005 cited the relevant diagnostic 
codes, and the veteran is shown to have actual knowledge of 
these criteria, as he was represented by counsel at that time 
who specifically responded to and referenced the April 15, 
2005 statement of the case (SOC).  See VA Form 9, April 21, 
2005.  Accordingly, the duty to notify has been fulfilled 
concerning these claims.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical and VA treatment 
records have been associated with the claims folder and he 
was afforded several appropriate examinations in connection 
with his claims.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a cervical spine disorder is denied.  

A rating in excess of 30 percent for service-connected 
Grave's disease is denied.  

A rating in excess of 10 percent for service-connected DDD 
and osteoporosis of the lumbar spine is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran's service-connected Crohn's disease and recurrent 
right ankle sprains were last evaluated during a September 
2004 VA C&P examination.  His service-connected atrial septic 
defect with right bundle branch with pulmonary hypertension 
was last evaluated during a June 2004 VA C&P heart 
examination.  When a veteran claims that his condition is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, the VA's duty to assist includes providing 
a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).  In light of the fact that these service-
connected disabilities were last examined over three years 
ago, fundamental fairness to the veteran warrants more 
contemporaneous VA C&P examinations for the purpose of 
ascertaining the current severity of his service-connected 
Crohn's disease, recurrent right ankle sprains, and atrial 
septic defect with right bundle branch with pulmonary 
hypertension.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2007).

The Court recently held that the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.   Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  In light of this, the Board finds 
that the claim for an effective date prior to March 1, 2004 
for the award of a 10 percent disability rating for recurrent 
right ankle sprains is inextricably intertwined with the 
claim for an increased rating for recurrent right ankle 
sprains.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1990) (issues are inextricably intertwined when they are so 
closely tied together that a final Board decision cannot be 
rendered unless all are adjudicated).  

The Board also finds that the claim for entitlement to a TDIU 
is inextricably intertwined with the issues of entitlement to 
increased ratings for Crohn's disease, recurrent right ankle 
sprains and atrial septic defect with right bundle branch 
with pulmonary hypertension.  See id.  Accordingly, the claim 
for an earlier effective date and the claim for entitlement 
to a TDIU are deferred pending the above development.  As the 
case must be remanded for the foregoing reasons, a general 
medical examination should also be scheduled to assess the 
veteran's employability.

Finally, as the case must be remanded for the foregoing 
reasons, the veteran should be provided notice in accordance 
with Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008)

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice in 
accordance with Vazquez-Flores v. Peake, 
No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).

2.  Obtain the veteran's treatment 
records from the VA outpatient clinic in 
El Paso, Texas, dated since July 2004.  

3.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed. 

The examiner is asked to provide an 
opinion, with regard to the veteran's 
Crohn's disease, as to the following:

(i) Whether the veteran suffers from 
diarrhea, or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress;

(ii) Whether the veteran suffers from 
moderately severe manifestations of 
Crohn's disease with frequent 
exacerbations; 

(iii) Whether the veteran suffers from 
severe manifestations of Crohn's disease 
with numerous attacks a year and 
malnutrition (the health only fair during 
remissions); and/or

(iv) Whether the veteran suffers from 
pronounced manifestations of Crohn's 
disease resulting in marked malnutrition, 
anemia, and general debility, or with 
serious complication as liver abscess.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed. 

The examination should include 
appropriate testing to determine the 
current workload, expressed in metabolic 
equivalents (METs), that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  If such testing cannot be 
undertaken due to medical reasons, the 
medical examiner should provide an 
estimate of the level of activity that 
results in those symptoms.  

The examiner should discuss whether there 
is acute or chronic congestive heart 
failure and/or left ventricular 
dysfunction.

The examiner should record the veteran's 
blood pressure.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

5.  Schedule the veteran for a VA joints 
examination.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected recurrent right ankle 
sprains, and should report the range of 
motion measurements for the right ankle 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right ankle is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis of the right 
ankle.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Afford the veteran a VA general 
medical examination.  The claims folder, 
to include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  All tests deemed necessary by 
the examiner are to be performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (i.e., Grave's disease; 
degenerative disc disease and 
osteoporosis of the lumbar spine; Crohn's 
disease; atrial septic defect with right 
bundle branch with pulmonary 
hypertension; recurrent right ankle 
sprains; right thumb fracture; 
hemorrhoids; excision scar, cysts, left 
mandible; excision scar, lipoma, right 
elbow; and urticaria) as opposed to any 
nonservice-connected disabilities and 
advancing age.  

In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Thereafter, readjudicate the 
veteran's claims.  The rating criteria 
used to evaluate the cardiovascular 
system was amended effective October 6, 
2006.  See 71 Fed. Reg. 52,459-60 (Sept. 
7, 2006), and this should be considered.  
If the benefits sought on appeal are not 
granted, issue a supplemental statement 
of the case and give the veteran and his 
representative an appropriate amount of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


